Citation Nr: 1707202	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to November 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran has filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  That claim, in which the Veteran did not state that his PTSD has resulted in his inability to maintain substantially gainful employment, is currently pending before the RO.  As the Veteran has not alleged that his PTSD has rendered him unemployable, and because the RO has yet to adjudicate this claim, the matter of entitlement to a TDIU rating is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (noting that "if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the [claim for increased compensation] is the issue whether a TDIU is warranted as a result of that disability").


FINDINGS OF FACT

For the entire appeal period, the preponderance of the evidence shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) the information and evidence VA will obtain, and (3) the information and evidence the claimant is to provide.  The VCAA notice requirements apply to all five elements of a service connection claim, which are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Initial rating claims arise from granted claims of service connection and do not require unique 38 U.S.C.A. § 5103 notice because the purpose that the notice was intended to serve is fulfilled when service connection has been granted and an initial rating has been assigned.  

In this case, the Veteran expressed disagreement with the disability rating initially assigned by the RO at the time service connection was granted, and, thus, filed a claim for an initial rating in excess of the rating assigned by the RO.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  VA provided the Veteran with adequate VCAA notice in August 2009, in response to the Veteran's claim for service connection for PTSD.  Once the Veteran's claim of service connection was substantiated, his filing of a notice of disagreement with the RO's initial rating decision did not trigger entitlement to additional notice under 38 U.S.C.A. § 5103.  See Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

As to VA's duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim for an initial rating in excess of the rating assigned by the RO, including the Veteran's VA treatment records, private treatment records, and service treatment records.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran has not identified any additionally available evidence for consideration.  

VA has also conducted necessary medical inquiry in an effort to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in November 2010 to evaluate the nature and severity of his service-connected PTSD.  The Board finds the report generated by the November 2010 examination adequate for the purposes of deciding the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

Moreover, the Board finds that the Veteran has not alleged that his PTSD symptoms have worsened during the period on appeal, nor is this suggested by the record.  Not only have the Veteran's PTSD symptoms remained relatively stable during the period on appeal, as described below, the Veteran's request for the maximum disability rating available for PTSD does not appear to correspond to an increase in the severity of the Veteran's PTSD symptoms.  Thus, an updated VA examination is not warranted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination).

As there is no indication of the existence of additional evidence to substantiate the Veteran's claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where the question under consideration is the initial disability evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection, and consideration of the appropriateness of staged ratings, are required.  See Fenderson v, 12 Vet. App. at  126.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  See 38 C.F.R. § 4.7.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  See id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  See id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  See id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See id.

The above-cited criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 436.  Further, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of an examination.  See id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  Still, the GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, and that the examinee suffers no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms, or that the examinee suffers from some difficulty with social, occupational, or school functioning, but that the examinee generally functions well and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

VA previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's initial rating claim was originally certified to the Board in May 2016, the DSM-5 is applicable to this case.  The Board notes that the medical evidence rendered under the DSM-IV remains probative for the purposes of determining a veteran's disability rating, despite the above-cited regulation. 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Facts

The Veteran states that the initial rating assigned to his service-connected PTSD does not adequately reflect the state of this disability.  The Veteran's PTSD is currently rated as 30 percent disabling from August 2009, the date of his initial claim.  

In his August 2009 initial claim for service connection for PTSD, the Veteran reported that his PTSD caused him to experience fear, shortness of breath and panic attacks in crowds, and night sweats.  The Veteran also stated that he avoided crowds, gun shooting, and loud noises as a result of his PTSD.  In a September 2009 statement, the Veteran added that his PTSD causes him to "become aggressive at anyone who speak[s] in a loud tone."  

An October 2009 VA treatment record reveals that the Veteran sought a "checkup" to determine if he suffered from PTSD.  The Veteran told his VA physician that he felt withdrawn, avoided social functions, that large groups made him uncomfortable, and that being around guns made him feel "jittery."  The Veteran also reported troubles with sleep, but noted that this problem had existed since "he was young."  Despite these issues, the Veteran stated that he continued to pursue and enjoy hobbies, and that he had never experienced suicidal or homicidal ideations.  

That same day, the Veteran underwent a screening for depression, during which reported that he did not feel that he had "little interest or pleasure in doing things," and that he did not feel "down, depressed, or hopeless."  

Later that month, the Veteran was provided with a VA psychiatric consultation to determine if he suffered from PTSD.  The Veteran reported lifelong insomnia, and occasional "low mood," which he stated "never lasted long."  He also reported being short tempered, which he stated "never hurt anybody," and expressed that these bouts of anger were situational, rather than persistent.  The Veteran also noted that his PTSD caused disturbing dreams.  The VA therapist who performed this consultation recorded that the Veteran displayed no psychotic or manic symptoms, and that the Veteran did not suffer from suicidal or homicidal ideations.  Moreover, the VA therapist found the Veteran's mood euthymic (a psychological state that is statistically or otherwise normal, neither elated nor depressed), his affect appropriate, his judgement fair, his reliability fair, and his memory fair.  The therapist concluded that the Veteran did not suffer from a mood disorder, but did recommend that the Veteran take a low dose antidepressant or sleep aid for his sleep issues.  

In a November 2009 statement by the Veteran, he reported that he has learned to live with the problems "mostly by ignoring them and avoiding certain situations."  In a separate November 2009 statement, the Veteran reported that his PTSD caused him to abuse marijuana during service, and that "[n]ow alcohol is the drug of choice."  

VA denied the Veteran's claim for service connection for PTSD in a December 2009 rating decision.  The Veteran filed a VA Form 9 Appeal to the Board (VA-9) in March 2010.

The Veteran was afforded a VA examination in November 2010 to assess the nature, severity, and cause of his PTSD.  As part of the examination, the Veteran discussed his social life.  The Veteran described his marriage as "wonderful," and stated that he is very close to his family, but also reported, according to the examiner, that he was "often irritable and edgy with his family."  The Veteran added that he has never had friends as an adult, that he does not like crowds, and considers himself a loner, but noted that he does attend family functions.  The Veteran also stated that he spends much of his free time in his workshop, but that he occasionally goes fishing or to drag races alone.  

The VA examiner who authored the report described the Veteran as "[c]lean, [n]eatly groomed, and [c]asually dressed," found the Veteran's affect appropriate, noted no issues with the Veteran' speech or and judgement, and found that the Veteran had "good" impulse control.  Moreover, the author of the November 2010 VA examination recorded that the Veteran denied hallucinations, episodes of violence, panic attacks, suicidal or homicidal thoughts, and inappropriate behavior.  The VA examiner did note that the Veteran suffered from mild impairment of his short-term memory, that he suffered from irritability, and that the Veteran checked the doors of his house prior to going to bed for "peace of mind[.]"

According to the November 2010 report, the examiner assigned the Veteran a GAF score of 62.  Ultimately, the examiner concluded that the Veteran's PTSD induced "mild-moderate symptoms that occur daily," and found that the Veteran experienced "mild functional impairment relevant to [his] PTSD symptoms."  
VA granted the Veteran service connection for PTSD in December 2010, rated at ten percent disabling.  The Veteran filed a notice of disagreement (NOD) with the RO's rating, stating that his disagreement was with "the difference in [his] original request for benefits, which was 60% and [his] award of 10%."   

In January 2012, VA administered a depression and PTSD screening to the Veteran.  The depression screening revealed that the Veteran did not feel "down, depressed, or hopeless," and that the Veteran did not show "[l]ittle interest or pleasure in doing things."  The PTSD screen revealed that the Veteran continued to suffer from nightmares or unwanted thoughts about the incident responsible for his PTSD, avoidance of thoughts or situations that could remind him of the incident responsible for his PTSD, hypervigilance, and detachment from others, activities, and/or his surroundings.  

In February 2012, VA assigned an increased rating of 30 percent disabling to the Veteran's PTSD.  In a VA-9 filed that same month, the Veteran stated that his "initial request for PTSD was 60 percent in 2009," and noted that he had been living with PTSD for "the past 38 years."  He also contended that consideration had not been given to the fact that he had been "drinking [himself] into bad health attempting to cover a mental condition."  He concluded by stating that his "new request is 100 percent."  

A March 2012 VA treatment record noted the Veteran's PTSD as stable.  An April 2013 depression screening noted that the Veteran had "several days" of "little interest or pleasure in doing things," no reported episodes of "[f]eeling down, depressed, or hopeless," and was ultimately negative for depression.  In an April 2014 VA treatment record, the Veteran's physician recorded that the Veteran had "made impressive lifestyle changes and significant weight loss," and that the Veteran reported that "he is doing very well."  A depression screening performed that same month was, again, negative for depression, as was a subsequent depression screening performed in January 2016.  

The Record indicates that the Veteran has not received medication or other treatment for his PTSD during the period on appeal, through either the VA Healthcare System or a private provider. 

IV.  Analysis

The Veteran states that his PTSD symptoms meet the criteria for a rating in excess of 30 percent disabling, for the entire period on appeal.

A rating of 50 percent, the next level at which the Veteran could receive benefits, requires a showing that the Veteran suffers from occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  In this case, the Veteran's PTSD symptoms do not rise to a level that would warrant a rating at this level or above.  

The November 2010 VA examination report, which indicates that the Veteran suffers from "mild-moderate symptoms that occur daily," which produce "mild functional impairment[,]" is highly probative of the severity of the Veteran's PTSD symptoms.  According to that examination report, the Veteran suffers from chronic irritability, hyperarousal arousal, trouble sleeping, disturbing nightmares, mild short-term memory loss, and social impairment, among other symptoms.  

As stated above, the author of the November 2010 examination report also assigned the Veteran a GAF score of 62, which indicates some mild symptoms, or that the Veteran suffers from some difficulty with social or occupational functioning, but that the Veteran generally functions well and has some meaningful interpersonal relationships.  While the Veteran's November 2010 GAF score is not dispositive of the Veteran's level of disability, it is also probative of the severity of the Veteran's PTSD.  See Richard, 9 Vet. App. at 267.  

The record does not suggest that the Veteran's PTSD has caused symptoms associated with occupational impairment with reduced reliability and productivity, impaired judgment, more than mild short-term memory loss, long-term memory impairment, or comparable symptoms that would warrant a rating in excess of 30 percent.  Moreover, the record indicates that the Veteran continues to enjoy hobbies, including work in his workshop, fishing, and attending drag races; that the Veteran, by his own reports, does not suffer from depression or show little interest or pleasure in doing things; and that the Veteran engages in a lifestyle indicative of active self-care.  

These findings do not suggest a total disability picture that more nearly approximates a disability rating of 50 percent or more.  See 38 C.F.R. § 4.7.

The Board notes that the Veteran has stated that his service-connected PTSD has caused him to self-medicate with alcohol.  The Board adds that the issue of alcohol abuse as secondary to PTSD is not on appeal before the Board.  Regardless, the record does not indicate that alcohol abuse has increased the severity of the Veteran's PTSD symptoms.  

The Board also notes that the Veteran's February 2012 VA-9 appeal form reminded the Board that the Veteran's "initial request for PTSD was 60 percent," that he has been living with PTSD for "the past 38 years," and that his "new request is 100 percent."  However, to the extent that the Veteran intended these statements to provide support for a higher disability evaluation, the Board notes that, by law, such ratings are based on the degree of impairment caused by a service-connected condition (as established by the evidence of record) and not by the percentage rating requested by the veteran or the duration of the disability.

The November 2010 examination report, the Veteran's medical records, and the Veteran's statements indicate that the Veteran's PTSD symptoms have not manifested to a degree of severity comparable to symptoms that would necessitate a rating of 50 percent or more.  As such, the Board finds that the evidence of record indicates the Veteran's PTSD symptoms more nearly approximate the criteria for a disability rating of 30 percent.  See 38 C.F.R. § 4.7.

The Board has considered whether the Veteran's PTSD claim should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  See id.

Comparing the Veteran's PTSD disability level to the applicable criteria, the Board finds that the degree of disability shown during the appeal period is encompassed by the rating schedule.  The Veteran's PTSD does not present an exceptional disability picture, and the schedular rating assigned to the Veteran is adequate.  Referral of the Veteran's claim for extraschedular consideration is not required.  Finally, the Board notes that the Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record because the Veteran has not asserted-and the record does not indicate-that the Veteran's disabilities interact in such a way as to render the Rating Schedule inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).

In adjudicating the Veteran's claim, the Board has also considered the applicability of the benefit of the doubt doctrine.  In denying the Veteran's claim for an initial rating in excess of 30 percent for PTSD, the Board finds that the preponderance of the evidence weighs against the award of a higher rating.  Thus, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


